Citation Nr: 1443347	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  09-33 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent for the service-connected degenerative disc disease (DDD) of the lumbar spine with herniation L4-5.

2. Entitlement to an evaluation in excess of 20 percent for the service-connected radiculopathy, right lower extremity.  

3. Entitlement to an evaluation in excess of 20 percent for the service-connected radiculopathy, left lower extremity.  

4. Entitlement to service connection for a right inguinal hernia.

5. Entitlement to service connection for a right knee strain.

6. Entitlement to service connection for a left knee strain.

7. Entitlement to service connection for DDD of the cervical spine with mild radiculopathy.

8. Entitlement to service connection for scars, laceration residuals of the left arm, right hand, and forehead.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to December 1979 and from December 1979 to October 1987.  He had active duty for training (ACDUTRA) from February 1992 to May 1992.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the RO that granted service connection for DDD of the lumbar spine, radiculopathy of the left lower extremity and radiculopathy of the right lower extremity  and denied service connection for the remaining issues on appeal.  

By way of an April 2012 Decision Review Officer Decision, the RO increased the ratings for the service-connected DDD of the lumbar spine (to 40 percent disabling), radiculopathy of the left lower extremity (to 20 percent disabling), and radiculopathy of the right lower extremity (to 20 percent disabling) for the entire period of the appeal.  

However, a veteran is assumed to be seeking the highest evaluation available and a claim remains in controversy where less than the maximum available benefit is awarded, unless he or she "express[es] a clear intent to so limit the issue on appeal."  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  As the Veteran still contends a higher rating is warranted, these issues remain on appeal.

The issues of service connection for right inguinal hernia and a cervical spine disorder  and the claims for increase are being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran is shown to have a right knee strain that as likely as not had its clinical onset during service.

2. The Veteran is shown to have a left knee strain that as likely as not had its clinical onset during service.

3. The Veteran is shown to have residual scars of the left arm, right hand and forehead that as likely as not were due to lacerations sustained during service.


CONCLUSIONS OF LAW

1. By extending the benefit of the doubt to the Veteran, his disability manifested by a right knee strain is due to disease or injury that was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2. By extending the benefit of the doubt to the Veteran, his disability manifested by a left knee strain is due to disease or injury that was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

3. By extending the benefit of the doubt to the Veteran, his disability manifested by the residual laceration scars of the left arm, right hand and forehead are due to disease or injury that was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not necessary at this time.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).


Right and Left Knees

The Veteran reports having bilateral knee strain due to service.  The record confirms a current diagnosis of bilateral knee strain with chronic popliteal/baker's cyst.  See September 2007 VA Examination Report.  

The service treatment records show that, on several occasions during active duty service, the Veteran sustained injuries to both of his knees and complained of knee pain.  See Service Treatment Records dated December 1978, September 1984, November 1984.  Some of these injuries were due to the Veteran bumping his knee on a truck in service.  His military specialty occupation during active duty service was heavy wheeled vehicle mechanic.  

Post service treatment records show continued complaints of bilateral knee pain, although X-ray studies were normal in 1995.  In 1999, the Veteran complained of having knee pain and that he linked to his service-connected back disability.  The VA treatment records from 2003 show further complaints of knee pain.  In 2006 treatment records, the Veteran reported feeling that his knees were giving out.  The Board finds that the Veteran has presented fairly consistent, competent, and credible complaints of bilateral knee pain.  

The Board notes a negative nexus opinion rendered in September 2007 by a VA examiner; however, the VA examiner's opinion was inadequately supported by sufficient reasoning.  She stated that the Veteran's current conditions were not consistent with conditions evaluated in the military, but did not note what those conditions were or identify a medical basis for her opinion.  

To the extent that the examiner noted the absence of significant degenerative joint disease, the Board finds this not to be relevant to addressing the etiology of the current bilateral knee strain.  Thus, the Board does not assign any probative weight to this opinion.  

What remains are the Veterans credible and competent statements linking his repeated knee injuries (bilaterally) to the progression of his knee condition over the years (currently identified as a strain).  

In reviewing the entire record, the Board finds the evidence to be in relative equipoise in showing that the current bilateral knee strain as likely as not are due to injuries suffered during service.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.


Scars

The Veteran reports having scars or laceration residuals of the left arm, right hand, and forehead due to service injuries.  The September 2007 VA examination identified the Veteran's scars on his left arm, right hand, and forehead, and noted that it was from stabbing that was reported to have happened in service in 1978.  

A review of the service treatment records shows that the Veteran was admitted in June 1978 to August 1978 for medical care because of severe lacerations of the biceps and triceps of the left arm, forehead and right hand.  

Thus, the evidence tends to show that these scars as likely as not were incurred in the line of duty during service.  

In resolving all reasonable doubt in the Veteran's favor,  service connection is warranted.


ORDER

Service connection for a right knee strain is granted.

Service connection for a left knee strain is granted.

Service connection for scars as laceration residuals of the left arm, right hand and forehead is granted.


REMAND

The Board finds that the remaining issues must be remanded for further evidentiary development.  Specifically, with respect to the issues pertaining to entitlement to an increased evaluation, the Board notes that the last examination determining the Veteran's current level of severity with respect to his service-connected lumbar spine disability and radiculopathy of the right and left lower extremities was completed in January 2012.  

Therefore, a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected disabilities.

With respect to issue of service connection for a cervical spine disability and residuals of a right inguinal hernia, the Board notes that an examination should be obtained to determine the current manifestations of the current disabilities and a medical opinion should be ordered to determine the likely etiology of these disabilities.  

The service treatment records during active service show that the Veteran suffered a head injury and complained of neck pain.  He also reported right inguinal discomfort in February 1977.  

Lastly, the record indicates that the Veteran may not have been sent a VA Form 21-8940 in connection with his claim.  See April 2012 Deferred Rating Decision.  This form, along with the proper notice information with respect to substantiating a claim for a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disability should be sent to the Veteran.

Accordingly, these remaining matters are REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all VA and/or non-VA health care health care providers who have provided treatment for his lumbar spine, cervical spine, right and left lower extremity radiculopathy, and right inguinal hernia.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also send to the Veteran VA Form 21-8940 so that he may complete the form for further development of the TDIU issue.

2. The AOJ then should have the Veteran scheduled for orthopedic and neurological examinations in order to ascertain the nature and current severity of the service-connected lumbar spine disability and right and left lower extremity radiculopathy.  The examination should also include evaluation of his current cervical spine disability in order to determine the current manifestation and etiology.

The claims file should be made available to the examiner for review in connection with the examination.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported.  All appropriate neurological tests and studies, to include MRI, EMG and a nerve conduction study should be accomplished (with all findings made available to the examiner prior to completion of the report), and all clinical findings should be reported in detail.

If the examiner finds that any such testing is not required to fully evaluate the current extent of the service-connected disabilities this should be clearly stated and fully explained. 

The examination of the lumbar spine should include appropriate testing including range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination. 

The examiner should specifically state if ankylosis is present. 

The examiner also should report any specific information as to the frequency and duration of incapacitating episodes in the past twelve months, and a description of all neurologic manifestations, to include, but not limited to, radiating pain into an extremity, and bowel or bladder impairment. 

The examiner should identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the service-connected lumbar spine disability, such as the service-connected right and left lower extremity radiculopathy.  

In this regard, the examiner should provide an assessment as to whether any impairment of the nerves (e.g., right and left lower extremity radiculopathy) is best characterized as resulting in mild, moderate, moderately severe or severe incomplete paralysis; or complete paralysis. 

Finally, the examiner should state the current manifestations of the Veteran's cervical spine disability.  After considering the evidence of record and current examination findings, the examiner should so state whether it is at least as likely as not that the Veteran's current cervical spine disability is related to any event in service, to include consideration of the complaints of neck pain in service and an in-service head injury or falls.

The examiner should set forth all examination findings and the complete rationale for the conclusions reached in his/her report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3. The AOJ should also schedule the Veteran for an examination to determine the current manifestations and etiology of any residuals of a right inguinal hernia.  All clinical findings should be clearly stated and the Veteran's in-service complaints of right inguinal discomfort in February 1977 should be considered.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's residuals of a right inguinal hernia is related to his inguinal discomfort in service or any other event or injury in service.  If the examiner believes that the hernia had its initial onset in October 1993 (injury while working), he/she should so clearly state.

4. After completing the requested action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record, to include consideration of the personnel records from service submitted by the Veteran in April 2012.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case must be provided to the Veteran and his representative and they should be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


